Preview - 1:18PO00090-001                                                                                                                             Page 1 of 4

                             Case 1:18-po-00090-SAB Document 35 Filed 03/19/21 Page 1 of 4
      AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                          KYLE W PIMENTEL                                           Criminal Number: 1:18PO00090-001
                                                                                    Defendant's Attorney: Matthew Lemke, Assistant Federal Defender
      THE DEFENDANT:
             admitted guilt to violation of Charges One and Two as alleged in the violation petition filed on 10/28/2020 .
             was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                           Date Violation Ended
                                             Failure to Make Monthly Payments Towards Defendant's
       Charge One
                                             Monetary Penalties
                                             Failure to Appear at a Review Hearing On October 15, 2020 at
       Charge Two
                                             10:00 am

       The court:        revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 12/12/2019 .

             The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)       is/are dismissed.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   3/18/2021
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Stanley A. Boone, United States Magistrate Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   3/19/2021
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=7708814f-7c45-475a-8bad-cd2fe9c0f91e                                                         3/19/2021
Preview - 1:18PO00090-001                                                                                                                    Page 2 of 4

                            Case 1:18-po-00090-SAB Document 35 Filed 03/19/21 Page 2 of 4
      AO 245B-CAED (Rev. 09/2019) Sheet 4 - Misdemeanor Probation
      DEFENDANT: KYLE W PIMENTEL                                                                                                        Page 2 of 4
      CASE NUMBER: 1:18PO00090-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of:
       12 months to expire on 3/18/2022.

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
       4.   The defendant shall pay a fine of $280.00, special assessment of $10.00, Processing Fee of $30.00 for a total financial obligation
            of $320.00 to be paid in full by 6/1/2021. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to:

                CENTRAL VIOLATIONS BUREAU
                PO BOX 780549
                San Antonio, TX 78278
                1-800-827-2982
       5.   The defendant is ordered to personally appear for a Probation Review Hearing on 1/20/2022 at 10:00 am before U.S. Magistrate
            Judge Stanley A. Boone.

            A status report regarding the Defendant's performance on probation shall be filed 14 days prior to the Probation Review.
       6.   Pursuant to 18 USC § 3572(d)(3), while on probation and subject to any financial obligation of probation. defendant shall notify
            the court of any material change in defendant's economic circumstances that might affect defendant's ability to pay the full
            financial obligation.
       7.   The defendant shall complete 40 hours of community service. The defendant shall perform and complete the community service
            hours as preapproved by the Court.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=7708814f-7c45-475a-8bad-cd2fe9c0f91e                                                 3/19/2021
Preview - 1:18PO00090-001                                                                                                                    Page 3 of 4

                             Case 1:18-po-00090-SAB Document 35 Filed 03/19/21 Page 3 of 4
      AO 245B-CAED (Rev. 09/2019) Sheet 5 - Criminal Monetary Penalties
      DEFENDANT: KYLE W PIMENTEL                                                                                                        Page 3 of 4
      CASE NUMBER: 1:18PO00090-001

                                                    CRIMINAL MONETARY PENALTIES

              The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

               TOTALS
               Processing Fee             Assessment           AVAA Assessment*                JVTA Assessment**         Fine      Restitution
                     $30.00                 $10.00                                                                      $280.00
            The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
            after such determination.


            If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
            otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
            victims must be paid before the United States is paid.

            Restitution amount ordered pursuant to plea agreement $

            The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
            the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
            subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

            The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                   The interest requirement is waived for the                fine         restitution

                   The interest requirement for the               fine         restitution is modified as follows:


            If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
            through the Bureau of Prisons Inmate Financial Responsibility Program.

            If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
            shall be through the Bureau of Prisons Inmate Financial Responsibility Program.

       *Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
       on or after September 13, 1994, but before April 23, 1996.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=7708814f-7c45-475a-8bad-cd2fe9c0f91e                                                 3/19/2021
Preview - 1:18PO00090-001                                                                                                                     Page 4 of 4

                            Case 1:18-po-00090-SAB Document 35 Filed 03/19/21 Page 4 of 4
      AO 245B-CAED (Rev. 09/2019) Sheet 6 - Schedule of Payments
      DEFENDANT: KYLE W PIMENTEL                                                                                                         Page 4 of 4
      CASE NUMBER: 1:18PO00090-001

                                                            SCHEDULE OF PAYMENTS
              Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.              Lump sum payment of $ 320.00 due immediately, balance due 6/1/2021
                                 Not later than      , or
                                 in accordance              C,         D,          E,or           F below; or
       B.              Payment to begin immediately (may be combined with                    C,          D,      or    F below); or

       C.              Payments in equal              and due on the        15th each month thereafter until paid in full

       D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                       from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                       that time; or

       F.              Special instructions regarding the payment of criminal monetary penalties:
                          Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                             CENTRAL VIOLATIONS BUREAU
                             PO Box 780549
                             San Antonio, TX 78278
                             1-800-827-2982
                       Your check or money order must indicate your name and citation/case number shown above to ensure your account
                       is credited for payment received.

       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
       due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
       Inmate Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

               Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate:

               The defendant shall pay the cost of prosecution.

               The defendant shall pay the following court cost(s):

               The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
               Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
       (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
       costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=7708814f-7c45-475a-8bad-cd2fe9c0f91e                                                  3/19/2021
